Case 1:19-cv-00764-WMS Document 17 Filed 09/08/20 Page 1 of 1

 

 

7 Plaintiff,
Vv. index No.
Defendant.
AFFIDAVIT OF SERVICE ON AN INDIVIDUAL OR CORPORATION
STATE OF NEW YORK )
. kiss:
COUNTY OF {_JERIE }
|

being duly sworn, deposes and says that he fs over
18 years of age and not a party to thts action; that oy the day OF aie! 20 at

 

 

approximately (iit AM/PM ato. aos) \ i) NY eS NewYork,
Deponent served the AKA “MG e/-itorn on = £; Femi, Rtopyret Le the

defendant named herein, in the fallawing manmer Ge pat if a
. = — “= ' ee

[ ]individual By delivering to and leaving with sald personally a true
- copy thereof, and that he knew the person so served to be _
the person mentioned and described in sald _.

 

 

 

 

[corporation By delhvering to and leaving with ii At _ A [ {At all and he knew the
person so servedto be | jy yor | Apes Aya fl oh, Fr : “ol the defendant corporation,

[JResponsible By delivering to and leavingwith te as - dp

Person true copy of thereof, g person of suitable age and discretion. Said premises heing the defendants (dwelling

ns , 4 place; usual place orn place of business) within the State of New Yark.

ubstitute affiing a true co ereof te th i i

ted By af ang a Bue cs py ene @ door of said premises the same being the aa {dwelling piace)

[- [mait Déponentalsoservedwcopyofthe ‘ by depositing a true copy of
the same in a postpatd, properly addressed envelope in an official depository under the exclusive care and
custody of the United States post office in the state uf New Yori. :

[Tprevious § Deponent had previously attempted to serve the above name defendant(s) pursuant to CPLR §3b8

 

 

 

 

 

 

Attempts) ato ©: SS Py FE tS onthe day of 20 (OAM/PM
= aA ull {ot F 99%) bu dee ion the day of . _ 202 CAM/PM
sai Orbs] lie ie onthe [  dayof 202), AM/PM
[Mibescription the person served would be described as approximately / years of age Ins_/. ft In
bc]male Female (| [fe hair isan ayes
ty Other. ste Tato! me Te | tive Mtoe i Cor me Seal hc lOe
Military To the best knowledge, information and belief the ¢id defendant at the ti vic ot engaged |
ea Bei me of service w:
military service of the United States. } fe ae oe

_ Swomto me this f day of kept 22O ee

- tee os

ae in

MICHAEL A. BRADY j-”

NOTARY PUBLIC, STATE OF NEW YORK
QUALIFIED INERIE COUNTY Cu
MY COMMISSION EXPIRES NOV. 10, 20. s
